Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (14) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Prospectus/Proxy Statement on Form N-14 of our report dated December 21, 2009, relating to the financial statements and financial highlights which appear in the October 31, 2009 Annual Report to Shareholders of the TW&W International Equity Portfolio, a portfolio of the Advisors' Inner Circle Fund, which are also incorporated by reference into the Prospectus/Proxy Statement. We also consent to the reference to us under the heading "Independent Registered Public Accounting Firms" in such Prospectus/Proxy Statement. Philadelphia, PA
